Citation Nr: 1437161	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-45 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for low back disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975. 

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and February 2010 rating decisions rendered by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a May 2013 decision, the Board granted the Veteran's petition to reopen claims of service connection for low back, cervical spine and left knee disability, and remanded these claims on the merits, along with the claim for service connection for a right knee disability, to the Agency of Original Jurisdiction (AOJ).  The claims were remanded by the Board again in January 2014 for compliance with remand directives set forth in May 2013.  The case has been returned to the Board for appellate review.  

These claims were processed using the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims systems.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's lumbar spine disability was manifested as a result of active service.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's cervical spine disability was manifested as a result of active service.

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's right knee disability was manifested as a result of active service.

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's left knee disability was manifested as a result of active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Current lumbar and cervical spine disabilities, as well as right and left knee disabilities, have been established, to include bilateral knee degenerative disease as well as lumbar degenerative disc disease and cervical intervertebral disc syndrome, as reflected in a March 2014 VA examination report.  

The Veteran contends that he injured his back, neck and knees in service.  He has submitted lay statements from two comrades dated in 2009 attesting to his injuries to his neck, back and knees during basic training, as well as his injuries as a result of riding in bumper cars in Germany while on active duty.  Service treatment records do show treatment for complaints of bilateral knee, back and neck pain.  It is reported in a September 1974 treatment note that X-rays showed occlusions and narrowing of L5-S1.  He was evaluated for back and neck pain of 10 months duration associated with jumping and airborne training, lifting and climbing.  He sought knee treatment in May 1975.  Nonetheless, on his separation physical examination all relevant findings were within normal limits.  There is a gap in treatment records until at least 1995 at which time treatment for lumbar degenerative changes are noted on X-ray, with cervical findings noted in 1996.  

A report of VA examination dated in May 2009 reflects the Veteran's personal medical history that his back, neck and knees were initially injured due to the rigors of basic training and that they have become, "progressively worse."  In July 2013, he reported that he had knee pain since basic training.  The Board has previously stated that it finds the Veteran's assertions as to his incurrence of back, neck and knee pain in service, and his continued pain since service, to be competent and credible.  

A February 2010 opinion from N.A.O., M.D., indicated that, "After evaluation of record it is more probable than not that his back, neck and bilateral knee problem are service-connected secondary to his incidents while at service..."  Dr. O notes that the incidents corroborated by the Veteran's comrades led to the present knee, back and cervical problems.  Dr. O. supported her opinion by explaining that direct trauma and stress applied during continuous duties caused chronic inflammatory changes with subsequent degenerative problems.  All of this causes bad posture, loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis, putting more stress on one side of vertebras than the other and, by consequence, the Veteran could present disc bulging and herniation with degenerative problems.  As a consequence, his neck and back are affected and secondary to these problems-degenerative changes could be present in other articulations as hips, knees, and ankles.  Also trauma received to both of his knees causes weight bearing problems which aggravates back and neck condition.  

The VA examiner opined in March 2014 that the Veteran's low back, neck and knee disabilities were not at least as likely as not due to service.   He explained that it is very well documented on medical literature that cervical degenerative disc disease, lumbar degenerative disc disease and bilateral knee osteoarthritis can be consider part of normal aging process in patient older than 40 years old.  There is evidence on military service that the Veteran complained of upper and lower back pain while in active service (1974/1975).  At that time proper treatment was provided.  There is no evidence on military or private medical record that the Veteran continued with medical care for his back condition at least within 1-2 years after being released from active service.  This points out that conditions treated on 1974 were acute and transitory which improved with proper treatment provided while in service.  

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, two medical opinions are of record, and they are both well-supported.  The evidence, accordingly, is in equipoise.  As such, service connection for these disabilities is warranted.  VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Resolving doubt in the Veteran's favor, as the evidence is at least in relative equipoise, service connection for the above disabilities is granted.  See 38 C.F.R. § 3.102 (2013). 


ORDER

Service connection for low back disability is granted. 

Service connection for a cervical spine disability is granted. 

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


